United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        December 9, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-51007
                           Summary Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

MIGUEL ZAPATA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-01-CR-655-3
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Miguel Zapata has moved for

leave to withdraw from this appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Zapata

has received a copy of counsel’s motion and brief, but has not

filed a response.    This Court’s independent review of the brief

and the record discloses no nonfrivolous issue.    Accordingly, the

Court GRANTS counsel’s motion for leave to withdraw, EXCUSES



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51007
                                 -2-

counsel from further responsibilities herein, and DISMISSES the

appeal.   See 5TH CIR. R. 42.2.